Citation Nr: 1432416	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia with bursitis, synovitis, and degenerative joint disease (hereinafter, "right knee disorder") prior to June 18, 2013.

2.  Entitlement to a rating in excess of 30 percent for service-connected right knee disorder from August 1, 2014.

3.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with peptic ulcer disease and peritoneal adhesions.

4.  Entitlement to a rating in excess of 10 percent for painful scar, abdomen.

5.  Entitlement to a compensable rating for non-linear scar, abdomen.

6.  Entitlement to a compensable rating for scars of the right lower leg, right knee, and abdomen.

7.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

10.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a February 2014 rating decision the RO assigned a 100 percent rating for the Veteran's right knee disorder effective June 18, 2013; with a 30 percent rating to be in effect from August 1, 2014.  The Board thus has construed the right knee claim to reflect these ratings.  This decision also assigned a separate compensable rating of 10 percent for a painful scar of the abdomen; a separate noncompensable rating for a non-linear scar of the abdomen; and associated non-linear scars of the right knee and abdomen with other scars of the right lower leg, evaluated as noncompensable.  Previously, these scars had been associated with the service-connected GERD.

The RO has not formally adjudicated a claim of entitlement to TDIU.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Board has concluded that the issue of entitlement to TDIU is on appeal in accord with the holding in Rice.

The Board further notes that the September 2012 Statement of the Case (SOC) and the various Supplemental SOCs (SSOCs) identify the low back claim as whether new and material evidence has been received to reopen.  However, a the record does not show that service connection for a low back disorder was denied prior to the December 2008 rating decision that is the focus of this appeal.  As such, the Board is only addressing the merits of service connection for a low back disorder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  Further, it is noted that following this hearing the Veteran submitted evidence directly to the Board, accompanied by a waiver of having such evidence initially reviewed by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the hypertension claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's the underlying service connection claim; as well as the Veteran's right knee from August 1, 2014; GERD; scars; and TDIU claims.  Accordingly, these claims are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record reflects it is at least as likely as not the Veteran's current low back disorder is secondary to his service-connected right knee disorder.

2.  Service connection was previously denied for defective hearing by a June 1988 rating decision, and for hypertension by a July 1988 rating decision.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  

3.  New and material evidence was not received within the appeal period of either the June 1988 or July 1988 rating decisions.

4.  The evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

5.  Although the evidence received since the last prior denial of service connection for left ear defective hearing was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

6.  Prior to June 18, 2013, the Veteran's service-connected right knee was manifested by painful motion.  However, even when taking into account his complaints of pain, the record reflects he consistently had flexion in excess of 60 degrees, and extension less than 15 degrees.

7.  Prior to June 18, 2013, the record reflects the Veteran's service-connected right knee was manifested by moderate impairment analogous to recurrent subluxation and/or instability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for arthritis of the low back as secondary to a service-connected disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence not having been received to reopen the claim of entitlement to service connection for left ear hearing loss, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.385 (2013).

4.  The criteria for a rating in excess of 10 percent prior to June 18, 2013, for the Veteran's service-connected right knee disorder on the basis of limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5261 (2013).

5.  The criteria for a separate rating prior to June 18, 2013, of no more than 20 percent for the Veteran's service connected right knee disorder based upon recurrent subluxation and/or lateral instability are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013);VAOPGCPRECs 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As to the Veteran's left ear hearing loss and right knee claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, the Veteran was sent preadjudication notice via a letter dated in August 2008, which is clearly prior to the December 2008 rating decision that is the focus of this appeal.  He was also sent additional notification in December 2013, followed by readjudication of the appeal by a February 2014 SSOC that cures the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  The August 2008 letter also noted the prior denial of service connection for defective hearing, the basis for the prior denial, and that new and material evidence was necessary to reopen the previously denied claim.  Both letters described the standard for new and material evidence by language consistent with the relevant regulatory provisions.  

In view of the above, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his left ear claim and the avenues through which he might obtain such evidence and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Moreover, the notification he received was consistent with the requirements of Kent.  Thus, there is no further duty to notify.  In any event, he has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the left ear hearing loss and right knee prior to June 18, 2013; as to his right knee, because the Board is granting entitlement to separate 10 and 20 percent ratings prior to June 18, 2013, it represents a complete grant of the benefit sought.  See May 2014 hearing transcript.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his left ear hearing loss and right knee claims, to include at the May 2014 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing he has a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  

Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  The Veteran was accorded VA examinations of his right knee in September 2008 and April 2011.  Although the Board finds, as detailed below, that the range of motion findings on the April 2011 examination are unreliable, the findings on the September 2008 examination and other evidence of record are adequate for evaluation of this service-connected disability prior to June 18, 2013.  Further, any additional development, to include a new examination, would pertain to the period subsequent to June 18, 2013.  In short, a new examination would provide no findings relevant to the period that is being adjudicated by this decision.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in regard to his left ear hearing loss and right knee prior to June 18, 2013.

With respect to the May 2014 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his left ear hearing loss and right knee claims.  For example, he indicated he was aware there had to be evidence showing a hearing loss disability as defined by 38 C.F.R. § 3.385.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  



Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

There is no evidence of a low back disorder in the service treatment records or on a March 1988 VA medical examination.  In fact, the first indication of a low back disorder in the competent medical evidence of record is dated years after his separation from service.  Moreover, there is no competent medical opinion which relates the etiology of the Veteran's current low back disorder to service, nor does the Veteran appear to contend otherwise.  Rather, he essentially contends that his low back disorder developed secondary to his service-connected low back disorder.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The issue of whether one disability caused or permanently aggravated another is the type of relationship that competent medical evidence is required.  Moreover, this finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

In this case, the Veteran has submitted a competent medical opinion that supports his claim of secondary service connection.  Specifically, a May 2014 statement from a private Doctor of Chiropractic Medicine (D.C), who noted the Veteran had returned to his office after not having been a patient for approximately 10 years; that he first started treating the Veteran in 1994 for low back pain; and summarized the Veteran's medical history for both his back and right knee, as well as noting relevant findings documented in the record.  Based upon the foregoing, the private D.C. stated it was obvious in his opinion that the Veteran's much more advanced degenerative changes in his lumbar spine had a causal relationship to his knee.  The D.C. noted that it was well proven that long term alteration of the normal walking mechanics will create greater stresses on the lumbar spine, thus leading to accelerated degenerative changes.  

The Board finds that the May 2014 examiner is presumed qualified to render a competent medical opinion as to the etiology of the Veteran's low back disorder.  Further, that examiner has indicated familiarity with the history and current nature of both the Veteran's low back and right knee disorders; and supported the opinion by stated rationale with reference to medical principles.  Moreover, no competent medical opinion appears to be of record which explicitly refutes this opinion of secondary service connection.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not his current low back disorder, arthritis of the low back, is secondary to his service-connected right knee disorder.  Therefore, service connection is warranted for the low back arthritis.

New and Material Evidence

Service connection was previously denied for defective hearing by a June 1988 rating decision, and for hypertension by a July 1988 rating decision.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Moreover, the record does not reflect that any additional evidence relevant to these claims was physically of record within the one year period following the decisions; i.e., new and material evidence was not received within the appeal period of either the June 1988 or July 1988 rating decisions.  Thus, these decisions are final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior denials of June and July 1988 included the Veteran's service treatment records, as well as the findings of a March 1988 VA medical examination.  Further, both claims were denied, in essence, on the basis the record did not show the Veteran had either hypertension or defective hearing for VA purposes.

The Board observes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

Similarly, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  Moreover, such results must be an examination for VA purposes must be from evaluation(s) conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

The evidence submitted since the last prior denial of service connection for hypertension includes medical records which include multiple findings of hypertension since at least 1995.  The Veteran has also provided testimony regarding treatment for hypertension since his separation from service.  As indicated above, no such evidence was previously of record; and this evidence goes to the specific basis for the last prior denial.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

In regard to the hearing loss claim, the Board acknowledges that the Veteran did provide additional details regarding his history of hearing problems that were not present at the time of the prior denial in 1988.  Additional medical records have also been added to the record, and it is noted that service connection has since been established for right ear hearing loss and tinnitus.  Nevertheless, a thorough review of the record still does not show the Veteran to have a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385.  

The Board observes that an April 2011 VA arranged audio evaluation, presumably conducted in accord with 38 C.F.R. § 4.85, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
25
30
50
31.25
LEFT
25
20
20
25
25
22.5

Speech recognition scores were 96 percent for both ears.  

The Veteran also submitted a copy of an April 2014 private audiogram, which it was asserted at the May 2014 hearing did show a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, the Board notes that it is not clear whether this audiogram was conducted in accord with the requirements of 38 C.F.R. § 4.85.  In any event, the audiogram indicates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
60
LEFT
20
20
15
25
20

As with the April 2011 VA audio examination, these results do indicate evidence of hearing loss pursuant to Hensley, supra, in the left ear, but not a hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board reiterates that the claim was previously denied due to no evidence of a hearing loss disability in the left ear.  Inasmuch as there is still no evidence of such a disability, the Board must find that even though the evidence received since the last prior denial of service connection for left ear defective hearing was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Moreover, as new and material evidence has not been received to reopen, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board does note, however, that even if it were to find new and material evidence had been received to reopen, the record indicates the underlying service connection claim would still be denied due to no current hearing loss disability of the left ear.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

Increased Rating - Right Knee prior to June 18, 2013

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to June 18, 2013, the Veteran's service-connected right knee disorder was evaluated pursuant to Diagnostic Code 5003-5260.  (A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The record clearly reflects the Veteran has painful motion of the right knee.  However, as the Veteran is already in receipt of a 10 percent rating for the right knee during the pertinent period and it involves only one joint, a higher rating is not warranted pursuant to the explicit provisions of Diagnostic Code 5003.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board acknowledges that the April 2011 VA examination shows the right knee to have flexion limited to 45 degrees, and extension limited to -25 degrees.  However, these results appear to be an aberration and not consistent with the other range of motion findings noted for the period prior to June 18, 2013.  For example, the September 2008 VA examination showed his right knee had flexion to 105 degrees.  Records dated in November 2011 showed he was able to hold his knee in 15 degrees of flexion, with actual range of motion from 5 to 95 degrees.  Records dated in January 2012 showed motion from 5 to 100 degrees; passive motion from 5 to 90 degrees in March 2012; motion from 10 to 90 degrees in July and August 2012; and zero degrees extension with 90 degrees flexion in September 2012.  Therefore, the Board finds that the range of motion findings on the April 2011 VA examination are unreliable, are not for consideration in evaluating the right knee based upon limitation of motion, and does not represent the type of distinctive period which warrants a "staged" rating pursuant to Fenderson, Hart.  As such, the Board concludes that, even when taking into account the Veteran's complaints of pain, the record reflects he consistently had flexion in excess of 60 degrees, and extension less than 15 degrees during this period.  As such, he is not entitled to a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.

In evaluating the Veteran's service-connected knee disorder on the basis of limitation of motion, the Board was cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, as detailed above, the reliable findings regarding the right knee flexion do not even warrant a 10 percent rating under Diagnostic Code 5260.  Therefore, no such separate ratings are warranted in this case.

The Board further notes that VA's Office of General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  VA General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  VA General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

In this case, the Veteran has described instability of the right knee during this period, to include at his May 2014 hearing.  For example, he indicated that he had difficulty walking, standing, and kneeling due to his right knee pain.  Although both the September 2008 and April 2011 VA examination both found no subluxation, the latter did indicate instability in the right knee.  The September 2008 VA examination does not appear to have made an explicit finding of instability, but it was noted he required the use of a knee brace which does indicate instability.  Further, records dated in January 2012 noted that he endorsed frequent instability knee daily, and related an incident in the prior year where the knee gave out causing him to fall.  Based upon a thorough review of the record, and careful consideration of the Veteran's complaints of pain, the Board finds that his right knee was manifested by moderate recurrent subluxation and/or instability during the period prior to June 18, 2013.  As such, he is entitled to a separate rating of 20 percent during this period pursuant to Diagnostic Code 5257.  Reasonable doubt was resolved in the Veteran's favor in making this determination.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board further finds that the record does not reflect any distinctive period(s) prior to June 18, 2013, where the Veteran's right knee was manifested by severe recurrent subluxation and/or instability.  As such, he is not entitled to a rating in excess of 20 percent under Diagnostic Code 5257.  Moreover, the Veteran indicated at his May 2014 hearing that a 10 percent rating for limitation of motion and a 20 percent rating based upon instability would satisfy his appeal regarding the right knee prior to June 18, 2013.  The Court has indicated that a claimant may limit an increased rating claim to a specific disability rating.  See AB v. Brown, 6 Vet. App 35 (1993).

For these reasons the Board finds that for the period prior to June 18, 2013, the Veteran is not entitled to a schedular rating in excess of 10 percent for the right knee based upon limitation of motion; and that he is entitled to a separate schedular rating of no more than 20 percent for the right knee based upon recurrent subluxation and/or instability.  Moreover, the Board emphasizes that at the hearing, the Veteran testified that the award of separate 10 and 20 percent ratings for his right knee disability would satisfy his appeal for the period prior to June 18, 2013.





ORDER

Service connection for arthritis of the low back is granted.

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence not having been received to reopen the claim of entitlement to service connection for left ear hearing loss, the benefit sought on appeal is denied.  

A rating in excess of 10 percent prior to June 18, 2013, for limitation of motion of the service-connected right knee disorder is denied.

A separate rating of no more than 20 percent prior to June 18, 2013, for recurrent subluxation and/or lateral instability of the service-connected right knee is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Initially, the Board reiterates that, as noted in the Introduction, the February 2014 DRO decision assigned separate ratings for the Veteran's painful scar of the abdomen; non-linear scar of the abdomen; and associated non-linear scars of the right knee and abdomen with other scars of the right lower leg.  The Veteran subsequently submitted a statement in May 2014 in which, among other things, he contended that higher ratings were warranted for his scars.  The Board finds that this statement constitutes a timely Notice of Disagreement (NOD) for the separate ratings assigned to these scars.  See 38 C.F.R. §§ 20.200, 20.201.  However, the record available for the Board's review, to include Virtual VA/VBMS, does not show that an SOC has been promulgated on these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  Therefore, a remand is required for such an SOC to be promulgated.

With respect to the hypertension claim, the Veteran has contended, in essence, that he had elevated blood pressure readings during service which were an early manifestation of his hypertension.  He specifically referred to in-service readings from May 1985, June 1986, and December 1986.  The Board observes that there does not appear to be a blood pressure reading on the date in May identified by the Veteran, but a record apparently dated in April 1985 shows a reading of 140/100 (systolic/diastolic).  Regarding the other dates mentioned by the Veteran, a June 1986 record shows a blood pressure reading of 122/82, and a December1986 record shows a reading of 152/80.  Although these findings do appear to be elevated, multiple other blood pressure readings prior and subsequent to these readings were not elevated.  The March 1988 VA examination includes a blood pressure reading of 120/80; and the first elevated blood pressure reading in the post-service medical records appears to be in April 1989, when he had a reading of 138/98.

In view of the foregoing, the Board finds that it is not clear whether the in-service elevated blood pressure readings were an early manifestation of the Veteran's current hypertension; i.e., it is not clear whether the hypertension was incurred in or otherwise the result of his active service.  Consequently, the Board finds that a competent medical examination and opinion is necessary to evaluate the etiology of this disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the right knee and GERD claims, the Board notes that the Veteran has been accorded various VA medical examinations to evaluate these disabilities, with the most recent being in February 2014.  However, at his May 2014 hearing the Veteran indicated that the evidence of record did not accurately reflect the current severity of these disabilities, and that they had become worse since the most recent examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for both his service-connected right knee disorder and GERD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

In regard to the TDIU claim, as this claim was not formally adjudicated below, a remand is required in order for the Veteran to be provided with the requisite notification and opportunity to present evidence and argument in support of this claim.  Moreover, the resolution of the right knee and GERD claims may affect whether the Veteran is entitled to a TDIU.  Further, the Veteran asserted informal claims of service connection for psychiatric disability as secondary to his service-connected disability, as well as service connection for a left hip disability as secondary to his right knee disability.  Therefore, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  Further, as the Board has determined new examinations are necessary regarding the service-connected right knee and GERD, the examiner(s) should comment upon the effect these disabilities have upon his employability.

Similarly, the Board reiterates that it has determined service connection is warranted for a low back disorder.  However, the initial rating and effective date for this disability must be assigned below.  As these assignments may also affect whether the Veteran is entitled to a TDIU, these claims are also inextricably intertwined and adjudication of the TDIU claim must be deferred until these initial assignments have been completed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a Statement of the Case (SOC) as to the issues of entitlement to a rating in excess of 10 percent for painful scar of the abdomen, and compensable ratings for non-linear scar of the abdomen; and scars of the right lower leg, right knee, and abdomen.  He should be advised of the time period in which to perfect an appeal on the issues addressed in this SOC. 

2.  Conduct any necessary development and adjudicate the Veteran's claims of service connection for anxiety/depression and the right hip; as well as whether new and material evidence has been received to reopen the previously denied claim of service connection for a left hand and wrist disorder, to include cellulitis.  If these claims have already been adjudicated, the decision(s) should be noted in the record.

3.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU as well as direct and secondary service connection for left hip and psychiatric disabilities.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left hip, psychiatric and hypertension symptomatology; as well as the nature, extent and severity of his right knee and GERD symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his hypertension, left hip, psychiatric disability right knee and GERD since December 2013.  After securing any necessary release, obtain those records not on file.

6.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of any hypertension, left hip and psychiatric disability found to be present.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not his hypertension, left hip and psychiatric disability was incurred in or otherwise the result of his active service.  As to his hypertension, this opinion should reflect consideration of in-service elevated blood pressure readings as noted above.

As to his psychiatric disability and left hip disability claims, the examiner must state whether he has either disability that was caused or aggravated by his service-connected disabilities.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  The Veteran should also be afforded new examination(s) to evaluate the current nature and severity of his service-connected right knee and GERD.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner(s) should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determine an opinion cannot be provided without resort to speculation.  See Jones, supra.

8.  Then readjudicate the hypertension, right knee and GERD claims; and adjudicate whether service connection is warranted for left hip and psychiatric disabilities, and thereafter consider whether a TDIU is warranted.  The adjudication of the TDIU claim should reflect consideration of the initial rating assigned for the low back disorder for which service connection has been established by this decision.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in February 2014, and provides an opportunity to respond.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


